               Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 1 of 12 Page ID #:1
                                                                                      ?                                                 '''`'`~

                                                                                                                    .,.:_ < < k ; _ L       ~,
 AO 91 (Rev. 11/82)                                            CRIMINAL COMPLAINT                                         ~'~
                                                                                                                     FILED
              UNITED STATES DISTRICT COURT                                             CENTRAL DI T                        ~~~~f~t~~
                                                                                 ~o~~zNo.                       ,~~~~ ,. 3 ~~,~
                  UNITED STATES OF AMERICA
                             v.
                                                                                                         BY        TRICT OF CALIF('~RNIf~
                                                                                 MAGISTRATE'S CASE NO.                          pE-~~ ~v
                MICHAEL AKRON SHORES and
                      KEVIN MARIO NIEBRES

                  Complaint for a violation of Title 21, United States Code, Sections 841(a)(1),(b)(1)(B)(viii)

  NAME OF MAGISTRATE JUDGE                                                                                      LOCATION
                                                                                 UNITED STATES
  HONORABLE KAREN E. SCOTT                                                       MAGISTRATE JUDGE               Santa Ana, California

  DATE OF OFFENSE                                     PLACE OF OFFENSE           ADDRESS OF ACCUSED(IF KNOWN)

  May 28, 2019                                        Orange County

  COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:



 On or abo~ N~xr 28,2019,in Orange County, within the Central District of California, defendants MICHAEL
 AKRON CIO             andjKEVIN NIARIO NIEBRES,knowingly possessed methamphetamine with intent to
  istribute$~ vi~,~ion o~~Title 21, United States Code, Sections 841(a)(1),(b)(1)(B)(viii), Possession with Intent
    Distribe 1Vt~~npHetamine.
                 Y...
(r7             `;:.,~.s

 ~                J      ~~N
 J                --~    ~~..
                  ~      ~~           ~
                         w~          ~-
                  c



  BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

           (See attached affidavit which is incorporated as part of this Complaint)

  MATERIAL WITNESSES IN RELATION TO THIS CHARGE: NIA


                                                                SIGNATURE OF CpMPLAINANT
 Being duly sworn, I declaxe that the                                        ~~i
 foregoing is true and correct to the best
 of my knowledge.                                               FARSHID HASHEMPOUR
                                                                OFFICIAL TITLE
                                                                Task Force Officer
                                                                Federal Bureau ofInvestigation
 Sworn to before me and subscribed in my presence,

 SIGNATURE OF MAGISTRATE NDGE~'~                                                                                   DATE

                                                          KAF~~P~ E. VC~TT                                           ~/~/~ ~1
~'~ See Federal Rules of Cnm[nal Procedure 3 and 54
AUSA Kong:sks                     REC: Detention
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 2 of 12 Page ID #:2




                           A F F I D A V I T

     I, Farshid Hashempour, being duly sworn, hereby declare and

state as follows:

                            I.   INTRODUCTION

     1.     I am a Detective with the Santa Ana Police Department

("SAPD") and also a federally deputized Task Force Officer

("TFO") presently working with the Federal Bureau of

Investigation (~~FBI")     As a TFO with the FBI, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. ~ 2510(7), and I am empowered by

law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516.

     2.     I am assigned to the Orange County Violent Gang Task

Force (~~OCVGTF")    The OCVGTF is composed of federal and local

law enforcement agencies, including, but not limited to, the

FBI, the Internal Revenue Service-Criminal Investigations, the

Bureau of Alcohol, Tobacco, Firearms, and Explosives, the SAPD,

and detectives from the Anaheim Police Department.          The OCVGTF

is responsible for, among other things, investigating violations

of federal law committed by criminal street gangs, the Mexican

Mafia, and other violent criminal organizations in Orange

County.    Prior to this assignment with the FBI, I was a SAPD

Police Officer and have been so employed for approximately

eighteen years.

     3.    I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a Police Officer, as well as an FBI


                                    1
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 3 of 12 Page ID #:3




TFO, I have conducted and participated in numerous

investigations of criminal activity, specifically including

narcotics trafficking and violent offenses committed by street

gangs.    Since joining the OCVGTF in 2010, I have specialized in

investigations of the Mexican Mafia and its subordinate gangs in

Orange County.    As part of these investigations, I have also

learned about the drug trafficking organizations that supply

street gangs with illegal narcotics.

                       II. PURPOSE OF AFFIDAVIT

     4.    This affidavit is made in support of a criminal

complaint and arrest warrants against MICHAEL ARRON SHORES

(~~SHORES") and KEVIN MARIO NIEBRES (~~NIEBRES") for a violation

of 21 U.S.C. §~ 841(a)(1), (b)(1)(B)(viii): Possession with

Intent to Distribute Methamphetamine.

     5.    The facts set forth in this affidavit are based upon

information obtained from other law enforcement personnel, my

personal knowledge, and my training and experience.          This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUNIl~IARY OF PROBABLE CAUSE

     6.    On or about May 22, 2019, a Costa Mesa Police

Department (~~CMPD") Detective, while in a plain clothes



                                    E
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 4 of 12 Page ID #:4




capacity, was parked in the lot of the Department of Motor

Vehicles (~~DMV") in the city of Stanton, California.          While in

the lot, the CMPD Detective engaged in a conversation with KEVIN

NIEBRES.   During their discussion, the Detective shared with

NIEBRES that he was buying Oxycodone pills to help with pain

that he had from a previous car accident.         NIEBRES told the

Detective that he sold heroin, prescription pills and

methamphetamine.    NIEBRES also stated that he had a friend who

sold assault rifles.     The Detective told NIEBRES he was

interested in purchasing firearms and large amounts of

methamphetamine.    The Detective and NIEBRES exchanged numbers

with the intent of contacting each other in the future.

     7.    On May 23, 2019, the CMPD Detective who met NIEBRES

the previous day, contacted NIEBRES and asked for a half pound

of methamphetamine.    Later that same day, at about 6:00 p.m.,

NIEBRES met with the Detective and told him that he only had a

half of an ounce of heroin and not the half pound of

methamphetamine he requested.      NIEBRES later left and told the

Detective that he would call him back when he could get the half

pound of methamphetamine.

     8.    On May 28, 2019, NIEBRES and the CMPD Detective

exchanged several phone calls discussing the purchase of the

half pound of methamphetamine.      NIEBRES and the Detective

eventually agreed to meet at the South Coast Plaza, located at

3333 South Bristol Street, Costa Mesa, California.          CMPD

Detectives set up around the meet location as the Detective who

had been corresponding with NIEBRES arrived and parked.            A



                                    3
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 5 of 12 Page ID #:5




Detective on surveillance observed a Silver Hyundai sedan enter

the parking lot.    The Detective recognized the back seat

passenger of the Hyundai as NIEBRES.        When the Hyundai parked

next to the Detective's vehicle, NIEBRES exited the vehicle and

got into the right front passenger seat of the Detective's

vehicle.   NIEBRES then looked at the driver of the Hyundai,

later identified as MICHAEL SHORES, who handed NIEBRES a black

sweater.   Inside the black sweater was a Ziploc bag containing

an off-white crystalline substance resembling methamphetamine.

After NIEBRES handed the Detective the Ziploc bag, CMPD

approached the vehicles and detained all parties.

     9.    All occupants of the vehicle were arrested and

transported to the Costa Mesa Police Jail, where they were

interviewed under Miranda.      SHORES said he arrived to give

NIEBRES a ride, but did not know he had methamphetamine.            During

his interview, NIEBRES admitted to being a "middle man" for the

deal with the CMPD Detective.      NIEBRES was initially reluctant

to implicate SHORES, but stated that he did not have any

narcotics prior to being picked up by SHORES.

     10.   SHORES, NEIBRES and the other occupant in the vehicle,

identified as Sean Hall, were arrested for possession of a

controlled substances for sales and transportation.

                   IV. STATEMENT OF PROBABLE CAUSE

     11.   I have reviewed the police report prepared by CMPD

Detective J. Santibanez covering the operations that led to the

May 28, 2019, arrest of SHORES and NIEBRES.         Based on my review




                                    0
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 6 of 12 Page ID #:6




of the reports and my conversation with Detective Santibanez, I

have learned the following facts:

           a.    On or about May 22, 2019, Costa Mesa Police

Department Detective Santibanez was working in a plain clothes

capacity and driving an unmarked vehicle.         At approximately 6:50

a.m., Detective Santibanez was parked in the lot for the

Department of Motor Vehicles (DMV), located at 12645 Beach

Boulevard, Stanton, California, when an individual, later

identified as KEVIN NIEBRES, parked his vehicle next to

Detective Santibanez's vehicle.         While Detective Santibanez and

NIEBRES made small talk, Detective Santibanez noticed that

NIEBRES exhibited objective symptomology consistent with an

individual who is under the influence of a stimulant.           During

the course of their conversation, Detective Santibanez told

NIEBRES that he was recently involved in a traffic accident,

which resulted in an injury to his back.         Detective Santibanez

informed NIEBRES that he was buying Oxycodone pills to help cope

with his back pain.    NIEBRES responded that he was able to sell

Detective Santibanez prescription pills, methamphetamine and

heroin.   NIEBRES further stated he had a friend who possessed

twenty (20) assault rifles that were for sale.

          b.    On May 23, 2019, Detective Santibanez asked

NIEBRES to sell him a "half p," or half pound, of

methamphetamine.    Detective Santibanez told NIEBRES that he

usually pays between $900-$1200 for a half pound of

methamphetamine.    NIEBRES agreed to supply Detective Santibanez

with a half pound of methamphetamine and would meet him in the



                                    5
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 7 of 12 Page ID #:7




parking lot of the South Coast Plaza mall, located at 3333 South

Bristol Street, Costa Mesa, California.         Later the same day, at

about 6:00 p.m., NIEBRES met with Detective Santibanez in the

parking lot of the South Coast Plaza and told Detective

Santibanez that he had ~~half a piece," or half an ounce, of

heroin.   NIEBRES did not have the half pound of methamphetamine

and called an unknown person in Detective Santibanez presence,

and told that person not to bring the heroin because he had made

a mistake.      NIEBRES then asked Detective Santibanez for a ride

to the area of McFadden Avenue and Fairview Road, in the city of

Santa Ana, California, which is where NIEBRES stated his

supplier lives.     Detective Santibanez said he could not give him

a ride.   NIEBRES left Detective Santibanez's vehicle and told

him that he would call Detective Santibanez when he was able to

get the half pound of methamphetamine.

           c.     On May 24, 2019, NIEBRES sent Detective

Santibanez a text message asking if he still wanted the half

pound of methamphetamine.      Detective Santibanez informed NIEBRES

that he was out of town but would be back on May 28, 2019.               On

May 28, 2019, Detective Santibanez sent NIEBRES a text message

asking him if he could still get the half pound of

methamphetamine.     NIEBRES told Detective Santibanez that he

could get the methamphetamine and that it would cost him $950.

After exchanging a series of phone calls, NIEBRES agreed to meet

with Detective Santibanez at the South Coast Plaza mall.            At

approximately 12:55 p.m., NIEBRES sent Detective Santibanez a

text message saying, `~Ey were on our way."



                                     D
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 8 of 12 Page ID #:8




            d.     Members of the Costa Mesa Police Department's

Special Investigation Unit ("SIU") set up surveillance on the

parking lot where NIEBRES was supposed to meet Detective

Santibanez.      While on surveillance, Detective J. Saar obserued a

silver colored Hyundai Sonata, bearing California license plate

7FJG154, drive into the lot.       Detective Saar recognized the rear

passenger in the Hyundai Sonata as NIEBRES.         Detective Saar's

identification of NIEBRES was based on surveillance pictures of

NIEBRES he had reviewed from his previous meeting with Detective

Santibanez on May 23, 2019.

            e.    The Hyundai Sonata then drove towards the

location of Detective Santibanez's vehicle and parked next to

Detective Santibanez's passenger door.        NIEBRES exited the

H yundai and got into the right front passenger seat of Detective

Santibanez's vehicle.     NIEBRES then looked over at the right

front passenger of the Hyundai, later identified as MICHAEL

ARRON SHORES.     SHORES was observed nodding his head in an up and

down manner before reaching down between his legs and producing

a balled up black sweater, which he handed to NIEBRES through

the open driver's door.     NIEBRES handed the black sweater to

Detective Santibanez, who asked NIEBRES if he could look at the

contents.   After receiving NIEBRES's approval, Detective

Santibanez removed a Ziploc bag containing an off-white

crystalline substance resembling methamphetamine.          CMPD

Detectives converged on the vehicles and placed NIEBRES, SHORES

and the driver of the Hyundai, identified as Sean Lucien Hall,

under arrest.     It should be noted that the Hyundai Sonata was



                                     7
 Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 9 of 12 Page ID #:9




found to be registered to Sean Hall at 809 South Aztec Circle,

Santa Ana, California.

           f.    NIEBRES, SHORES and Hall were all arrested by

CMPD for possession of a controlled substance for sales and

transportation, in violation of Health and Safety Code ~~ 11378,

11379, and Conspiracy to Commit Crime, in violation of

California Penal Code ~ 182(a)(1), and transported to the CMPD

Jail.   During a search of NIEBRES subsequent to arrest, CMPD

Detective Chawla found a small plastic bindle containing an off-

white crystalline substance resembling methamphetamine in

NIEBRES's front right coin pocket.       The purported

methamphetamine seized after the arrests of NIEBRES, SHORES and

Hall was transported to the CMPD, where it was found to weigh

232.83 grams.   The plastic bindle containing purported

methamphetamine, which was found in NIEBRES's coin pocket, was

found to weigh 5.56 grams.

          g.    A records check of SHORES revealed that the

address to his residence was listed as 725 South Shawnee Drive,

Santa Ana, California.     On May 28, 2019, at about 6:45 p.m.,

Detective Santibanez obtained a search warrant for SHORES's

residence on South Shawnee Drive, which was signed by the

Honorable Judge S. George of the Harbor Justice Center.

Approximately one hour later, CMPD SIU and Gang Detectives

served the search warrant at 725 South Shawnee Drive.           Upon

entering the home, Detective Santibanez spoke with SHORES's

sister, Leigh, who directed the Detectives to SHORES's room,

located on the northeast portion of the house.         A search of



                                    '3
Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 10 of 12 Page ID #:10




SHORES's room revealed a working digital scale and a used glass

pipe with residue, which is commonly believed to be a device

used to ingest methamphetamine and cocaine.

             h.    At CMPD, Detective Hermes read SHORES his rights

per Miranda verbatim from his CMPD issued Miranda Card.           SHORES

said that NIEBRES and Hall are his friends.         SHORES stated that

he and Hall agreed to give NIEBRES a ride to the parking lot

where they were arrested.      SHORES stated that he knew NIEBRES

was meeting with someone, but did not know the purpose of their

meeting.     SHORES also said that he did not know NIEBRES had the

methamphetamine with him or that he intended on selling it.

SHORES then advised that he no longer wanted to speak with

Detective Hermes.

             i.    Detective Hermes then read Hall his rights per

Miranda verbatim from his CMPD issued Miranda Card.          Hall told

Detective Hermes that NIEBRES asked him for a ride because he

planned on selling something to someone he was corresponding

with on an application called, "Let Go."        Hall was not aware of

what NIEBRES was selling, but suspected it was possibly

narcotics.      Hall admitted to picking up NIEBRES, but did not ask

any questions regarding the nature of his intended sale.

           j.     Detective Hermes then read NIEBRES his Miranda

Rights using his CMPD issued Miranda Card.         NIEBRES admitted to

being a "middle man" to supply Detective Santibanez with a half

pound of methamphetamine.     NIEBRES was initially hesitant to

implicate SHORES as the supplier of the methamphetamine.           When

Detective Hermes asked NIEBRES about SHORES's and Hall's
Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 11 of 12 Page ID #:11




involvement with the delivery of the methamphetamine to

Detective Santibanez, NIEBRES answered, "We11, they came to pick

me up, so."     NIEBRES said he did not have the half pound of

methamphetamine prior to being picked up by SHORES and Hall.

Detective Hermes then asked NIEBRES if SHORES had supplied him

with the methamphetamine to deliver to Detective Santibanez

because of time constraints.       NIEBRES initially said, `ono,"

before pausing for several moments and responding, "Yeah, I

guess."

           k.    Due to the Costa Mesa Police Department's policy

prohibiting the presumptive testing of narcotics, the narcotics

seized during this undercover operation and on NIEBRES's person

was not field tested.     The methamphetamine package was later

obtained from Detective Santibanez and sent to the DEA Southwest

Lab for quantitative and qualitative testing.          Upon completion

of the tests, the exhibit will be placed into evidence at the

FBI's Los Angeles Field Office.       Based on my training and

experience, which includes observing methamphetamine, I submit

that there is probable cause to believe that the narcotics taken

during the undercover operation and subsequent arrest are in

fact methamphetamine.

     //

     //

     //




                                    10
Case 8:19-cr-00147-JLS Document 1 Filed 07/03/19 Page 12 of 12 Page ID #:12




                             V.   CONCLUSION

     12.   For all the reasons described above, there is probable

cause to believe that SHORES and NIEBRES have committed a

violation of 21 U.S.C. §~ 841(a)(1), (b)(1)(B)(viii): Possession

with Intent to Distribute Methamphetamine.




                                             ~~/
                                         FARSHID HASHEMPOUR
                                         Task Force Officer, FBI
                                         Detective, SAPD

Subscribed to and sworn
before me this 3~ day of July
2019.




UNITED STATES MAG     RATE JUDGE




                                    11
